Citation Nr: 1047082	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little, Rock, 
Arkansas.  

In April 2007, the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the proceeding has been 
associated with the claims file.  

In August 2007 and again in April 2009, the Board remanded this 
matter for additional evidentiary development.  Following the 
April 2009 Board remand, the Veteran's claims of service 
connection for a right knee disability, a right wrist disability, 
a disability of the bones and muscles, and of the back and upper 
chest were granted in a September 2010 rating decision.  Because 
these claims were granted in full, no further action is required.  

As set forth in more detail below, another remand is 
unfortunately required for the Veteran's right ear hearing loss.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

As provided in the April 2009 Board remand, the Veteran, 
through his representative, raised a claim of service 
connection for tinnitus in a March 2009 written statement.  
This matter has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


REMAND

As provided in the April 2009 Board remand, the Veteran's service 
treatment records are negative for findings of right ear hearing 
loss.  At his September 1970 military separation examination, the 
Veteran denied a history of hearing loss.  On clinical 
evaluation, his ears were normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

VA treatment records indicate that in August 1982, the Veteran 
sought treatment from VA for a perforated ear drum.  The 
treatment note indicates that the Veteran had a history of 
otalgia in both ears and decreased hearing especially in the 
right ear.  He also indicated a history of ear infections and 
noise exposure.  Examination revealed moderately severe to mild 
conductive hearing loss in the right ear and mild senorineural 
hearing loss in the left ear.  He was referred to ENT.  An 
October 1982 VA treatment note indicates chronic infection in his 
right ear for the past seven years.  Examination revealed a 
central perforation and the presence of choleseatoma in the 
middle right ear.  Audiometric testing showed bilateral hearing 
loss, right greater than the left.  The Veteran underwent a right 
modified radical mastoidectomy.

In a May 1995 private, unrelated treatment note for his back 
disorder, it is indicated that the Veteran had a right ear drum 
repair in 1984.  Clinical records showed that in February 2005, 
the Veteran sought treatment for a chronic infection in the right 
ear, with marked decreased in hearing in the past year and a 
half.  He reported a history of a tympanography in the 1980's.  
After examining the Veteran, the examiner diagnosed him with 
recurrent chronic mastoiditis, right and external otitis right.  
It was also noted that the Veteran had a moderately severe to 
severe mixed hearing loss in the right ear.  

In October 2008, the Veteran underwent a VA audiology 
examination.  After examining the Veteran and reviewing his 
claims folder, the examiner opined that it is not at least as 
likely as not that the Veteran's hearing loss is related to 
military service.  After noting the Veteran's extensive ear 
problems, the examiner also provided that although the Veteran's 
hearing loss did not exist at the time of his discharge from 
service, he was not an otolaryngolist and was not able to comment 
on the underlying disease process of the Veteran's right ear.  
Given this finding, the Board remanded the matter for another VA 
examination so an otolaryngolist could clarify the nature and 
etiology of the Veteran's right ear hearing loss.  

In June 2009, the Veteran was afforded another VA examination to 
determine the nature and etiology of his right ear hearing loss.  
During the examination, the examiner noted the Veteran's 
extensive history of ear problems and hearing loss.  The Veteran 
was diagnosed with status post right modified radical 
mastoidectomy, bilateral sensorineural hearing loss (with right 
additional conductive loss), and past history of preoperative 
right middle ear cholesteatoma with perforation and long-term 
recurrent otorrhea.  He opined that the Veteran's right ear 
hearing loss is less than likely to be related to any in-service 
symptomatology or injury, or related to any service-connected 
disability.  

While the examiner appears to have extensively reviewed the 
claims file and provided a physical examination, this examination 
is inadequate for the following reasons.  First, it is unclear 
from the examination report whether the VA examiner is an 
otolaryngolist as required by the Board in its April 2009 remand.  
As such, clarification as to this matter is necessary.  Also, 
there are no audiogram results noted on the examination report 
for which the examiner derived his diagnosis of bilateral 
sensorineural hearing loss.  It is also unclear whether the 
examiner complied with 38 C.F.R. § 3.385 and conducted a Maryland 
CNC test.  As such, clarification is also necessary as to this 
matter.    

As provided above, after reviewing the claims file, to include 
the service entrance and separation examinations, taking the 
Veteran's oral history, and examining the Veteran, the examiner 
opined that the Veteran's current right hearing loss is less than 
likely to be related to any symptomatology in the service, an 
injury that occurred in the military, or any service-connected 
disability.  The Veteran's MOS was that of a cook.  In a November 
2010 Training Letter 10-35, the Director of the VA Compensation 
and Pension Service provided a Duty MOS Noise Exposure Listing, 
which indicates a low probability that a cook was exposed to in-
service noise exposure.  Despite the fact that acoustic trauma 
cannot be conceded based upon his MOS, the Veteran testified 
during his April 2007 Board hearing that he was exposed to gun 
fire during basic training.  The examiner is asked to take into 
consideration the Veteran's statements regarding his in-service 
noise exposure and comment on whether such exposure could have 
caused or contributed to the Veteran's hearing loss.  

The Board again observes that the United States Court of Appeals 
for Veterans Claims (Court), in Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007), found that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim.  Here, as discussed above, the 
examination findings, set out as part of the June 2009 VA 
examination report, are not adequate to enable the Board to 
provide a fully informed evaluation of the Veteran's claim and do 
no comply with the April 2009 Board remand.  As such, additional 
action is therefore required. Stegall v. West, 11 Vet. App. 268 
(1998).  
 
Accordingly, the case is REMANDED for the following action:

1.	Clarify that the June 2009 VA examiner 
(Dr. D.R.) is an otolaryngologist.  If Dr. 
D.R., is in fact an otolaryngologist, then 
it is necessary for him to provide an 
addendum to his previous June 2009 VA 
opinion as to service connection for right 
ear hearing loss and clarify the following 
issues:

a.	Provide the audiometric and Maryland 
CNC results for which he used to 
diagnose the Veteran with bilateral 
hearing loss.  

b.	Comment on whether the Veteran's 
competent lay statements that he was 
exposed to in-service noise exposure 
during basic training, to include gun 
fire, caused or contributed to the 
Veteran's current hearing loss. 

2.	If Dr. D.R. is unavailable, or is not an 
otolaryngolist, or if clarification cannot 
be determined without further evaluation, 
schedule the Veteran for another VA 
examination to clarify the nature and 
etiology of any current right ear hearing 
loss.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as not 
that any current right ear hearing loss is 
casually or etiologically related to any 
symptomatology in service, is otherwise 
related to a disease or injury incurred in 
military service, or is casually related 
to any service-connected disability.  The 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  

3.	After the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  If the Veteran's claim 
remands denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).   


